Title: From George Washington to George Pearson, 15 September 1797
From: Washington, George
To: Pearson, George



Sir,
Mount Vernon in Virginia 15th Septr 1797.

Your letter of the 12th of May has been received, but not until within these few days: to which you will please to consider the following as a reply.
Having been long in public life, and but little in this State for the last five and twenty years; and moreover, having had but very little agency in the Administration of the deceased Colo. Thomas Colvils affairs even antecedant thereto, no consideration short of being the surviving Executor of his Will and the imperious necessity occasioned thereby of bringing matters to a close, could possibly have induced me to resume any Agency therein.
Under these circumstances however, I have at all times, of late, when it was in my power, used my best endeavours to have the accounts closed, in order to ascertain the surplus which that Gentleman had bequeathed to the nearest relations of his Mother, of the names of Stott, Wills, Richardson and Catharine Smith, of Durham; or their descendants: and with much difficulty and the aid of a Gentleman (Mr Keith) well acquainted with this sort of business, have accomplished it, as you may see by having recourse to a notification in the London Gazette of December last⟨,⟩ consequent of a decree of the high Court of Chancery in this State.
The persons just named, or those claiming under them, may, perhaps, be disappointed at the smallness of the sum—viz.—nine hundred and thirty two pounds seventeen shillings an[d] seven pence three farthings, estimating dollars at Six shillings; which, upon the final settlement was found to be the surplusage of the Testators estate after his Debts & special legacies were discharged; but if they will advert to the clause of the Will under which they claim, and which was published in England many years ago, there

ought not to be any surprize, as it there appears that the Testator himself was in doubt whether there would be any overplus at all.
The reason why that sum (now actually in the Bank of Alexandria) was submitted to the decision and disposition of the Chancellor, was, because there had been so many claims exhibited; of so vague a nature; and some of them accompanied by such unjust and indecent insinuations, that I did not incline to inquire into the merits of the respective claims, or to become responsible for the distribution of the money. All those who have pretensions under the Will to a Share of the before mentioned sum, will now know where to present their proofs; & to receive an order for their proportion of the Devise, having nothing more to do in the matter myself. I am—Sir Your Obedient Hble Servt

Go: Washington

